DETAILED ACTION 
Request for Continued Examination 
A Request for Continued Examination pursuant to 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination pursuant to 37 CFR § 1.114, and Applicants have timely paid the fee set forth in 37 CFR § 1.17(e), the finality of the previous Office Action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on 15 May 2013 has been entered.
Status of the Claims 
Applicants filed claims 1, 5 – 17, 73, 74, and 77 - 80 with the instant application according to 37 CFR § 1.114, on 26 January 2021.  In an Amendment entered with the Request for Continued Examination, Applicants amended claims 1, 5 – 11, 16, 17, and 77 – 80, and cancelled claim 15.  Claims 13, 73, and 74 remain withdrawn as being directed to a non-elected invention.  Consequently, claims 1, 5 – 12, 14, 16, 17, and 77 – 80 are available for substantive consideration.
REJECTIONS WITHDRAWN
Rejections Pursuant to 35 U.S.C. § 103
The obviousness rejections set forth in the Action of 22 June 2020 are hereby withdrawn in light of Applicant’s amendment of the claims, and in favor of the new grounds of rejection set forth below.


Objections to the Claims
Claim 1 recites a limitation directed to a weight ratio between the opioid analgesic in the core of the dosage form of the invention, and the mass of opioid analgesic in the shell of the dosage form, wherein the limitation is recited as “the weight ratio . . . in the core to the ratio . . . in the shell.”  It is presumed that the limitation was intended to be recited as the weight ration of the analgesic in the core to the analgesic in the shell, and not “the ratio . . . to the ratio.”  Appropriate correction is required.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5, 6, 8 – 12, 14 – 18, and 77 - 80 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2010/0203130 A1 to Tygesen, P., et al., claiming priority to 6 February 2009 (“Tygesen ‘130”), in view of Moroni, A. and I. Ghebre-Sellassie, Drug Development and Industrial Pharmacy 21(12):  1411 – 1428 (1995) (“Moroni (1995)”).
The Invention As Claimed 
	Applicant claims 1/a solid, controlled-release dosage form comprising a compressed tablet core, the core comprising an opioid antagonist and an opioid analgesic dispersed in a first matrix material comprising polyethylene oxide having an average molecular weight from about 300 kDa to about 1,000 kDa, wherein the amount of opioid antagonist in the core is in an amount effective to inhibit opioid-induced side effects, and, compression coating the core, a shell comprising an opioid antagonist and an opioid analgesic dispersed in a second matrix material comprising polyethylene oxide having an average molecular weight from about 1,000 kDa to about 10,000 kDa, wherein the amount of opioid antagonist in the shell is in an effective amount to deter abuse, wherein the weight ratio of opioid analgesic in the core to opioid analgesic in the shell is from about 2:1 to about 8:1, wherein the opioid antagonist in the core is released at least partially in the colon after oral administration of an intact dosage form in an effective amount to inhibit constipation, wherein the molecular weight of the polyethylene oxide in the core is lower than the molecular weight of the polyethylene oxide in the shell, wherein 5/6/ the amount of opioid antagonist in the core is more than the amount of opioid antagonist in the shell, or is less than the amount in the shell, wherein 7/the release rate of opioid antagonist from the core is higher than the release rate of opioid antagonist from the shell, wherein 8/the release rate of opioid antagonist from the core is less than the release rate of opioid antagonist from the shell, wherein 9/the duration of the release of opioid antagonist from the core is longer than the duration of release of opioid antagonist from the shell, wherein 10/the duration of the release of opioid antagonist from the core is less than the duration of the release of opioid antagonist from the shell, wherein 11/the opioid antagonist in the core and the opioid antagonist in the shell is naloxone, wherein 16/the amount of opioid antagonist in the shell is an amount effective to deter the intravenous abuse of the dosage form, wherein 17/the amount of opioid antagonist in the shell is an amount effective to deter the nasal abuse of the dosage form, wherein 77/a weight ratio the opioid analgesic in the core to polyethylene oxide in the first matrix material is from about 1:1 to about 1:10, wherein 78/a weight ratio of the opioid analgesic in the shell to polyethylene oxide in the second matrix material is from about 1:5 to about 1:50, wherein 79/the opioid analgesic is hydrocodone or a pharmaceutically acceptable salt thereof, and wherein 80/the opioid antagonist is naloxone or a pharmaceutically acceptable salt thereof.
The Teachings of the Cited Reference 
	Tygesen ‘130 discloses abuse-resistant pharmaceutical compositions for oral administration (see Abstract), wherein the compositions comprise an outer shell and a drug matrix composition containing one or more active drug substances within the shell (see ¶0008]), wherein the compositions are formulated to resist abuse by physical tampering, such as by chewing, crushing, chipping, grinding, or other applications of mechanical force that may compromise the physical integrity of the of the composition, or result in particle size reduction, such that the composition maintains a desired release profile of the drug substance even if the composition is subject to physical tampering (see ¶0009]; see also ¶¶[0264] – [0310]), wherein the compositions include an antagonist to the drug substance that is released only when the drug composition is subject to physical and/or chemical tampering (see ¶0010]), wherein controlled release compositions may be prepared by conventional tablet compression (see ¶0227]), wherein the compositions are matrix compositions comprising one or more polymers  (see ¶0137]), wherein the polymers comprise polyglycols, such as polyethylene oxides  (PEO’s) (see ¶0138]; see also ¶0141]), wherein the PEO’s in the matrix have molecular weights in the range of 20 to 700 kDa  (see ¶0142]), wherein the polymers in the matrix composition are present at a concentration of from 5 to 99.9% wgt of the matrix composition (see ¶0152]), wherein, in a specific embodiment, the matrix composition comprises 36.0% wgt of an opioid analgesic, and a total of 38.7% wgt of a mixture of PEO’s (see ¶[0421), wherein the composition of the shell comprises synthetic polymers, such as polyethylene oxide (PEO) with molecular weights in the range of 100 – 8,000 kDa (see ¶0082]; see also ¶[0065]), wherein the polymer is at a concentration in the shell of from 5 to 100% wgt (see ¶[0100]), wherein the shell may constitute at least 40% wgt of the pharmaceutical composition (see ¶[0058]), wherein the PEO of the shell has an average molecular weight that is significantly higher than the average molecular weight of any of the PEO’s contained in the matrix composition (see ¶[0095]), wherein the shell erodes at a substantially slower rate than the matrix composition (see ¶0094]), wherein the drug composition included in the disclosed compositions is disposed within cavities formed by the shell wall (see ¶[0033]), wherein the active drug substances in the drug composition comprise opioids, such as hydrocodone (see ¶0178]), wherein the active drug substance can also comprise opioid antagonists, such as naloxone (see ¶0263]), wherein the active drug is present in the matrix composition in an amount of from 0.01 to 99% wgt (see ¶0197]), wherein the active drug substance may be coated with one or more layers of a coating that is degradable in the gastrointestinal tract (see ¶0237]), wherein the opioid antagonists are embedded in the matrix composition as coated particles or other physical forms, and/or embedded in a shell composition (see ¶¶[0246] – [0248]), and wherein the antagonists are embedded in the pharmaceutical composition in such a way that the antagonist is not released when the pharmaceutical composition is administered as intended (see ¶0258]).  The reference does not expressly disclose a core/shell dosage form wherein an opioid antagonist in the core is released partially in the colon, or a dosage form wherein the release rate of the opioid antagonist from the core is higher than the release rate of opioid antagonist from the shell, or lower than the release rate from the shell, or a dosage form wherein the duration of release of the opioid antagonist from the core is longer than the release rate of opioid antagonist from the shell, or less than the duration from the shell.  The teachings of Moroni (1995) remedy those deficiencies.
	Moroni (1995) discloses sustained release tablets comprising matrices of poly(oxyethylene) polymers (PEO) prepared by direct compression techniques, the matrices comprising bioactive agents (see Abstract), wherein tablets comprising these PEO matrices possess sustained release properties and do not leave residues following drug release (see p. 1412, 3rd para.), wherein the PEO tested had molecular weights of 4,000,000, 2,000,000, and 400,000 Da (see p. 1415, para. 2), wherein the release rate of a model drug was dependent on the molecular weight of the PEO in the tablet (see p. 1417, para. 2), wherein low molecular weight PEO dissolves faster than PEO of high molecular mass (see p. 1418, para. 1), wherein the release rate of the drug was slower with high molecular weight PEO (see p. 1420, para. 1), and wherein PEO can be loaded with drugs of varying solubilities characteristics and dosage forms comprising PEO can be tailored to give desired release profiles (see p. 1426, para. 2).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare abuse-resistant pharmaceutical compositions for oral administration, wherein the compositions comprise an outer shell and a drug matrix composition, both containing one or more active drug substances, such as hydrocodone, wherein the compositions include an antagonist to the active drug substance, such as naloxone, that is released only when the drug composition is subject to physical and/or chemical tampering, wherein the controlled release compositions are prepared by conventional tablet compression, wherein the matrix compositions comprise polyethylene oxides  (PEO’s) with molecular weights in the range of 20 to 700 kDa, wherein, in a specific embodiment, the matrix composition comprises 36.0% wgt of an opioid analgesic, and a total of 38.7% wgt of a mixture of PEO’s, wherein the composition of the shell comprises PEO with molecular weights in the range of 100 – 8,000 kDa, at a concentration in the shell of from 5 to 100% wgt, wherein the shell may constitute at least 40% wgt of the pharmaceutical composition, wherein the active drug substance may be coated with one or more layers of a coating that is degradable in the gastrointestinal tract, wherein the opioid antagonists are present in the matrix composition, and/or embedded in the shell composition, and wherein the antagonists are embedded in the pharmaceutical composition in such a way that the antagonist is not released when the pharmaceutical composition is administered as intended, as taught by Tygeson ‘130, wherein release rates of active drugs are dependent on the molecular weight of the PEO in the tablet, wherein low molecular weight PEO dissolves faster than PEO of high molecular mass, wherein the release rate of the drug was slower with high molecular weight PEO, and wherein PEO can be loaded with drugs of varying solubilities characteristics and dosage forms comprising PEO can be tailored to give desired release profiles, as disclosed by Moroni (1995).  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the teachings of the cited references as to the tailoring of release profiles of different active species by adjusting the molecular weights of matrix polymers.
	With respect to the limitation recited in claim 1 directed to the opioid antagonist in the core being released at least partially in the colon in an amount effective to inhibit constipation, the Examiner notes that the cited references do not directly address such release, or physiological phenomena associated with the release.  However, the Examiner notes that Tygeson ‘130 teaches that an active drug substance may be coated with one or more layers of a coating that is degradable in the gastrointestinal tract (see ¶0237]).  It is the Examiner’s position, therefore, that one of ordinary skill in the art would recognize that the chemical identity of such coating would dictate at what point in the gastrointestinal tract the antagonist would be released.  Furthermore, with respect to the impact of such release on side effects such as constipation, the limitation in question is essentially directed to a functional characteristic of the compositions of the invention.  In this regard, given that compositions according to the teachings of the cited references read on both the compositional and structural features of the dosage forms, it is the Examiner's position that the ability of the dosage forms to release naloxone in the colon is an inherent property of the dosage forms, which properties would include reduction of side effects such as constipation.  Because the Patent and Trademark Office does not have the facilities for examining and comparing the claimed invention with dosage forms according to Tygeson ‘130 and Moroni (1995), the burden of proof is upon Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed formulation and the formulation of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.O. 430 (CCPA 197), and Ex parte Gray, 10 USPO 2d 1922 1923 (PTO Bd. Pat. App. & Int.).
With respect to the limitations recited in claims 5 and 6 directed to the relative amounts of antagonist in the core and in the shell, the Examiner notes that the cited references do not expressly disclose or characterize such relative loadings.  However, the Examiner notes that Tygeson ‘130 discloses a range of loadings for hydrocodone and naloxone in the core and the shell that significantly overlap with the claimed loadings and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
	With respect to the limitations recited in claims 8 – 10, directed to the relative release rates, and durations of release, of the opioid antagonist/naloxone from the core and from the shell, the Examiner first notes that the references do not explicitly characterize the release profiles from the core and the shell in such manner.  However, the Examiner notes that Moroni (1995) expressly discloses that release of active agents from PEO matrices is a function of the molecular weight of the PEO.  In light of this teaching, it is the Examiner’s position that selection of appropriate PEO’s for both the cores and the shells in order to achieve a desired release characteristics that read on the limitations in question would amount to nothing more than optimization of a result-effective variable, the practice of which would be well within the capability of one of ordinary skill in the art.  Consequently, in the absence of evidence as to the criticality of such parameter, this limitation cannot support patentability.  See MPEP § 2144.05 II. A.
	With respect to claims 16 and 17, directed to loadings of opioid antagonist effective to deter specific mechanisms of potential abuse (intravenous, nasal), the Examiner notes that the references do not expressly distinguish between such mechanisms of abuse.  However, it is the Examiner’s position that the reference teaches that the disclosed dosage forms are designed to prevent abuse through either crushing the dosage form to release an opioid active, or extracting the opioid active with an organic solvent, such that one of ordinary skill in the art would recognize that the dosage forms would comprise an amount of opioid antagonist sufficient to deter or prevent abuse by the mechanisms recited in the claims in question.
With respect to the limitations recited in claims 77 and 78, directed to relative mass amounts of opioid agonist and PEO in the core and the shell portions of the dosage form, the Examiner notes that the cited references do not expressly disclose such mass ratios.  However, it is the Examiner’s position that the cited art teaches a range of loadings of these components that significantly overlap with the claimed loadings and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1, 5, 6, 8 – 12, 14 – 18, and 77 - 80 would have been obvious within the meaning of 35 USC § 103.
Claim 7 is rejected pursuant to 35 U.S.C. § 103 as being obvious over Tygeson ‘130, in view of Moroni (1995), as applied in the above rejection of claims 1, 5, 6, 8 – 12, 14 – 18, and 77 - 80 , and further in view of US 2010/0239662 A1 to Rahmouni, M., et al., claiming priority to 16 December 2008 (“Rahmouni ‘449”).
The Invention As Claimed 
	The invention with respect to claim 1 has been described above.  In addition, Applicants claim a dosage form wherein the release rate of naloxone from the core is higher than the release rate of naloxone from the shell.
The Teachings of the Cited References 
	The teachings of Tygesen ‘130 and Moroni (1995) are relied upon as in the above rejection of claims 1, 5, 6, 8 – 12, 14 – 18, and 77 - 80.  The references do not expressly disclose core/shell dosage forms comprising naloxone wherein the release rate of naloxone from the core is higher than the release rate of naloxone from the shell.  The teachings of Rahmouni ‘662 remedy that deficiency.
	Rahmouni ‘449 discloses a controlled release composition in the form of a multilayered oral dosage form that is resistant to, or prevents, misuse of a pharmaceutically active agent, such as an opioid, disposed therein, wherein the dosage form comprises a first layer contains a plurality of controlled release microparticles comprising an opioid, and a second layer that may be adjacent to the first layer comprising a pharmaceutically active agent that may be the same as or different from the active agent in the first layer (see Abstract), wherein the composition may comprise two, three, or four layers (see ¶0014]), wherein at least one pharmaceutically active agent in the second layer is released at a faster rate than the pharmaceutically active agent in the first layer (see ¶0015]), wherein the first layer can comprise a first controlled release matrix, whereas the second layer can comprise an immediate release matrix or, alternatively, the first layer can comprise a first controlled release matrix whereas the second layer comprises a second, different controlled release matrix, wherein the first controlled release matrix has slower kinetics than the second controlled release matrix different (id.), wherein the first and second layers may each comprise a controlled release agent, such as polyethylene oxide (see ¶0018]), wherein the composition can further comprise a coating that is functional, such as an enteric coating (see ¶0019]), wherein the first and second layers can both contain or define two different controlled release matrices (see ¶0049]), wherein the controlled release matrices can include polyethylene oxide to control release of the actives from the matrices (see ¶0065]), and to function as a controlled release agent (see ¶0074], and a viscosity increasing agent (see ¶0079]), wherein the pharmaceutically active agents can include opioid analgesics, such as oxycodone or oxymorphone, among others (see ¶0094]), and wherein each pharmaceutically active agent is present in an amount ranging from about 0.5 mg to about 900 mg (see ¶0100]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare dosage forms comprising active agents cores and coatings surrounding the cores, wherein a therapeutic agent in the core can be the same as the therapeutic agent in the coating, wherein the preferred therapeutically active agents are analgesics, including opioid agonists, either alone or with opioid antagonists, according to the teachings of Tygesen ‘130 and Moroni (1995) that dosage forms with a first [shell] layer comprising a first controlled release matrix and a second [core] layer comprising a second, different controlled release matrix, can display slower release kinetics from the matrix of the first layer than from the second controlled release matrix, as taught by Rahmouni ‘662.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Rahmouni ‘662 to the effect that tailoring of a desired release profile from the dosage forms can be achieved by adjustment of various compositional and structural characteristics of the dosage forms.
	Consequently, the Examiner concludes that the subject matter defined by claim 7 would have been obvious within the meaning of 35 USC §103(a).
Response to Applicant’s Arguments 
The Examiner has fully considered Applicant’s arguments filed 26 January 2020, but finds them to be unpersuasive, to the extent relevant in light of the new grounds of rejection set forth above on the basis that Applicant’s arguments are largely directed to references that are not cited in the above rejections.  With respect to Tygeson ‘130, Applicant correctly point out that the reference is directed to immediate release compositions and not to controlled release dosage forms, as claimed.  However, it is the Examiner’s position that the references disclose specific teachings that would enable a skilled practitioner to apply those teachings in a manner that would result in formulations exhibiting extended release characteristics.  Furthermore, the reference is explicitly directed to dosage forms that prevent or inhibit abuse of dosage forms comprising abuse susceptible active agents, such as opioids.  Given such disclosure one of ordinary skill in the art would be motivated to consider the teachings of Tygeson ‘130, as well as those of Moroni (1995), to formulate dosage forms that are abuse resistant, and that can be formulated to achieve specific release characteristics, including extended release. 
Consequently, Applicant’s response is unpersuasive, and the rejections are maintained.
NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619